     Case 2:17-cv-02024-KJD-GWF Document 37 Filed 12/03/18 Page 1 of 5



     ZIEVE, BRODNAX & STEELE, LLP
 1
     Shadd A. Wade, Esq.
 2   Nevada Bar No. 11310
     J. Stephen Dolembo, Esq.
 3   Nevada Bar No. 9795
     9435 West Russell Road, Suite 120
 4   Las Vegas, NV 89148
     (702) 948-8565; FAX (702) 446-9898
 5
     swade@zbslaw.com
 6   sdolembo@zbslaw.com
     Attorneys for Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for
 7   the Certificateholders of the CWALT, Inc. Alternative Loan Trust 2006-OA10 Mortgage Pass-
 8   Through Certificates, Series 2006-OA10

 9                             UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF NEVADA
11
      THE BANK OF NEW YORK MELLON                    CASE NO.: 2:17-CV-02024-KJD-GWF
12    FKA THE BANK OF NEW YORK, AS
      TRUSTEE             FOR        THE
13                                                   STIPULATION AND ORDER TO
      CERTIFICATEHOLDERS          OF THE             EXTEND THE DISPOSITIVE
14    CWALT, INC. ALTERNATIVE LOAN                   MOTION AND PRETRIAL ORDER
      TRUST 2006-OA10 MORTGAGE PASS-                 DEADLINES
15    THROUGH CERTIFICATES, SERIES
      2006-OA10, a national bank,                    (FIRST REQUEST)
16
                 Plaintiff,
17
           vs.
18
      GREEN VALLEY SOUTH OWNERS
19    ASSOCIATION NO. 1, a Nevada
20    corporation; SFR INVESTMENTS POOL
      1, LLC, a Nevada limited liability
21    company,
22               Defendants.
23
24          Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for the

25   Certificateholders of the CWALT, Inc. Alternative Loan Trust 2006-OA10 Mortgage Pass-

26   Through Certificates, Series 2006-OA10 (“Plaintiff”) and SFR Investments Pool 1,

27   (“Defendant,” or “SFR”)) and collectively (“The Parties”), hereby stipulate to extend the

28



                                              Page 1 of 5
     Case 2:17-cv-02024-KJD-GWF Document 37 Filed 12/03/18 Page 2 of 5




 1   dispositive motion and pretrial order deadlines pursuant to ECF No. 32 and LR IA 6-1 as
 2   follows:
 3           On July 25, 2017, BNYM filed a Complaint for Quiet Title/Declaratory Relief. The
 4   Complaint’s causes of action and claims for relief concern title to real property. On September 6,
 5   2017, Defendant Green Valley South Owners Association No. 1 (“Association”) filed an Answer
 6   to BNYM’s Complaint. [ECF No. 8]. Subsequently, SFR filed a Motion to Dismiss on October
 7   23, 2017. [ECF No. 15]. Pursuant to the scheduling order entered on October 24, 2017, the
 8   discovery deadline was March 5, 2018, the dispositive motion deadline was to be April 4, 2018
 9   and the proposed pretrial order was May 4, 2018. [ECF No.17]. BNYM’s claims against the
10   Association were dismissed by way of Stipulation and Order on January 19, 2018. [ECF No. 26].
11   After the close of discovery, BNYM and SFR stipulated to extend the remaining Scheduling
12   Order deadlines pending the Court’s decision on SFR’s Motion to Dismiss. [ECF No. 27].
13           On June 26, 2018, this Court issued an Order denying SFR’s Motion to Dismiss and
14   staying the case pending the Nevada Supreme Court’s decision on a certified question presented
15   to it in the Bank of New York Mellon v. Star Hill Homeowners Association matter. [ECF No. 30].
16   Following the Nevada Supreme Court’s decision in the Star Hill matter, BNYM filed a Motion
17   to Lift Stay, which was granted by this Court on October 17, 2018. [ECF Nos. 31 and 32,
18   respectively].
19           In the lift stay Order, this Court indicated that the parties may either move for a modified
20   discovery plan or file dispositive motions within forty-five (45) days of the Order.1 [ECF No.
21   32]. Thus, the current dispositive motion deadline is December 3, 2018.
22           On November 21, 2018, SFR filed an Answer to BNYM’s Complaint, Counterclaim and
23   Cross-Claim against the former homeowner, Dennis E. Carroll (“Borrower”). [ECF No. 33].
24   BNYM’s Answer to SFR’s Counterclaim will be forthcoming, but it is not yet clear if the
25   Borrower will file a response.
26
27
     1
       Forty-five (45) days after October 17, 2018 is Saturday, December 1, 2018. Pursuant to Fed. R. Civ. P. 6(a)(1)(C),
28   the deadline is advanced to the next judicial day, which is December 3, 2018.




                                                        Page 2 of 5
     Case 2:17-cv-02024-KJD-GWF Document 37 Filed 12/03/18 Page 3 of 5




 1           While the parties agree that reopening discovery is not currently necessary, the parties
 2   request a sixty (60) day extension of the dispositive motion and pretrial order deadlines to allow
 3   time for BNYM to file an Answer to SFR’s Counterclaim and to allow the Borrower/Cross-
 4   Defendant an opportunity to file a response. In the event the Borrower files a response, it is
 5   anticipated that the Borrower may request additional discovery at that time.
 6
            Accordingly, the Parties stipulate to a brief sixty (60) day extension of the dispositive
 7
     motion and pretrial order deadlines as set forth below.
 8
            PROPOSED REMAINING SCHEDULING ORDER DEADLINES.
 9
                Dispositive Motions:               Friday, February 1, 2019
10
                Pre-Trial Order:                   Monday, March 4, 2019
11
            Good cause exists to extend the dispositive motion and pretrial order deadline as the case
12
     was stayed pending the resolution of SFR’s motion to dismiss and SFR only recently was able to
13
     file its answer, counterclaims and crossclaims.This is the first stipulation for an extension of the
14
     dispositive motion and pretrial order deadlines.
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///


                                                 Page 3 of 5
     Case 2:17-cv-02024-KJD-GWF Document 37 Filed 12/03/18 Page 4 of 5




 1          This stipulation is not made to cause delay or prejudice any party.
 2
 3   DATED this 3rd day of December, 2018               DATED this 29th day of November, 2018
 4   ZIEVE, BRODNAX & STEELE, LLP                       KIM GILBERT EBRON
 5                                                       /s/ Diana S. Ebron_______
     /s/ J. Stephen Dolembo, Esq.
 6   J. Stephen Dolembo, Esq.                           DIANA S. EBRON, ESQ.
     Nevada Bar No. 9795                                Nevada Bar No. 10580
 7   9435 West Russell Road, Suite 120                  7625 Dean Martin Drive, Suite 110
     Las Vegas, Nevada 89148                            Las Vegas, Nevada 89139
 8                                                      Tel: (702) 485-3300 Fax: (702) 485-3301
     Tel: (702) 948-8565 | Fax: (702) 446-9898
 9   sdolembo@zbslaw.com                                diana@kgelegal.com
     Attorneys for Plaintiff The Bank of New York       Attorneys for SFR Investments Pool 1, LLC
10   Mellon fka The Bank of New York, as Trustee for
11   the Certificateholders of CWALT, Inc.,
     Alternative Loan
12
                                                 ORDER
13
            IT IS SO ORDERED.
14
                   December 4, 2018.
            DATED: ______________
15
                                                  ______________________________________
16
                                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 4 of 5
